Citation Nr: 1336775	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for degenerative disc disease, T12 to L3.  

2.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).  

3.  Entitlement to an initial disability rating in excess of 10 percent for a status-post right cruciate ligament repair of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 2003 to August 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana, which granted entitlement to service connection for degenerative disc disease of the back, for a right knee disorder, and for GERD, and assigned noncompensable disability ratings for these disabilities.  A timely notice of disagreement followed, and a subsequent rating action, dated in June 2009, increased the Veteran's service-connected right knee disorder to 10 percent disabling.  


REMAND

Service connection was awarded for back and right knee disorders, and for GERD, in a March 2009 rating decision.  At the time of this rating, all disabilities were not determined to be severe enough to warrant compensation.  The Veteran posited a timely notice of disagreement with this action, contending, essentially, that his disabilities are severe enough to warrant compensation.  

With respect to the claim for a higher rating for the knee, the Veteran contended that, as he takes medication for this disorder, he should be entitled to "at least a 10%" rating.  The RO, in a June 2009 rating action, increased the rating for the knee to 10 percent and explained that it was "a full grant of the benefits sought for this issue."  

With regard for claims for an increase, it is presumed that the Veteran is seeking the highest rating for his service-connected disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  That is, a partial grant of benefits, as was done by the RO in assigning a 10 percent rating for the knee, does not constitute a full grant of the benefit sought (unless, for instance, the Veteran somehow affirmatively indicates satisfaction with that rating).  In the current case, the Veteran stated that his rating should be "at least 10%" for his right knee.  This does not indicate satisfaction with the 10 percent rating, and following assignment of the 10 percent rating by the RO, a statement of the case should have been issued (and, consequently, an opportunity to posit a substantive appeal should have been offered).  This was not done in this case.  

The notice of disagreement with the assigned initial rating for the right knee disorder was timely, as it was in VA's possession within the year following the notification to the Veteran of the RO's adverse determination.  As noted, only a partial grant of the benefit sought was awarded following the positing of the notice of disagreement, and no statement of the case has been issued for entitlement to an initial rating for a right knee disorder in excess of 10 percent.  The case must be remanded for such an issuance, to include an allowance for the Veteran to submit a substantive appeal to the Board should he so choose.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Further, with respect to the back and GERD claims, the establishment of service connection was based on findings contained in VA medical examinations performed in December 2008 and January 2009.  These findings are nearly five years old, and the Veteran's representative, in an informal hearing presentation contained in the electronic "Virtual VA" portion of the claims file, stated that the findings were "stale."  That is, the representative contended that the dated findings did not accurately represent the current state of the service-connected disability picture for the back and for GERD, and it was specifically requested that new examinations be afforded to address the severity of these conditions.  

The date of an examination, in itself, is not necessarily sufficient grounds for a remand in cases when an increase in rating is sought.  Nonetheless, in cases where such a rating is sought, the current status of the service-connected disability picture is of the utmost concern.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  In this case, the Veteran's representative has specifically noted his belief that the findings of the most recent examinations are stale and unrepresentative of the current status of the service-connected disability picture.  In so alleging, the representative has forwarded an allegation of worsening since the last examination of record.  Accordingly, the Board is not satisfied that it has the most current information with regard to the severity of the service-connected back disability and GERD, and it will remand the claims for new examinations.  Also, should the Veteran choose to perfect his appeal for a higher initial rating for a service-connected right knee disorder, an examination addressing the severity of that disability should also be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the issue of entitlement to an initial rating in excess of 10 percent for the service-connected right knee disorder, and allow the Veteran to perfect an appeal to the Board via a submission of a substantive appeal should he so choose.  Certify the issue to the Board only if a timely substantive appeal is received.

2.  Schedule the Veteran for comprehensive VA orthopedic and gastrointestinal examinations to determine the current level of severity of service-connected degenerative disc disease in the back and of GERD, respectively.  If, and only if, the Veteran perfects his appeal for entitlement to an initial rating in excess of 10 percent for his service-connected right knee disorder, an examination addressing the severity of that condition should also be afforded.  Ask the respective examiners to conduct all necessary tests and document all current findings.  All conclusions should be fully supported by an accompanying rationale.  

3.  After the above-directed development has been accomplished to the extent possible, re-adjudicate the Veteran's claims.  Should the dispositions remain less than favorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


